     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JEFFRY ZICCARELLI,

                     Plaintiff,                 15-cv-9307 (JGK)

          - against -                           MEMORANDUM
                                                OPINION AND ORDER
NYU HOSPITALS CENTER ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, Jeffry Ziccarelli, brought this action

against NYU Hospitals Center (“NYU”) and its employees Cheryl

Long, Sheryl Bushman, Nader Mherabi, and Nancy Beale. Remaining

in the action are claims of interference with the plaintiff’s

rights and retaliation under the Family Medical Leave Act, 29

U.S.C. §§ 2601 et seq. (“FMLA”) and claims of hostile work

environment and retaliation under the New York City Human Rights

Law, N.Y.C. Admin. Code §§ 8-101 et seq. (“NYCHRL”) against NYU,

Long, Bushman, and Beale. The defendants move for summary

judgment on all claims pursuant to Federal Rule of Civil

Procedure 56. For the following reasons, the motion is granted

in part and denied in part.

                                   I

     The following facts are undisputed unless noted otherwise.

     Ziccarelli was employed at NYU at various information

technology (“IT”) positions for almost thirty years until his
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 2 of 30



resignation in 2014. First Amended Complaint (“FAC”) ¶¶ 3, 7,

116. Around 2007, NYU started transitioning to a new IT system

vendor, Epic, and around 2010, Ziccarelli began working in the

group running the Epic system at NYU. Pl. Dep. 39-40; Mherabi

Dep. 16-20. The Epic group was organized into several teams.

Ziccarelli Decl. ¶¶ 60-63.

     In or about June 2012, Ziccarelli was promoted to the

position of Application Lead on the Epic “Lab” team. Pl. Dep.

40-42. In that position, Ziccarelli initially reported to Nancy

Dean, a Senior Director overseeing the Lab team who left NYU

during the summer of 2013. Pl. Dep. 41, 49-50, 55. Shortly

before Dean’s departure, Ziccarelli started directly reporting

to Long, who had become a Director of Orders and Lab, which

included the Lab team. Long Dep. 98-100. In late June or early

July 2013, Beale, who was then an interim Senior Director,

started overseeing the “orders application” which included the

“Orders” and “Lab” team members. Beale Dep. 13. Beale worked at

NYU since 2012, first as a consultant and, in September 2013 she

became a full-time employee and assumed the role of “Vice-

President of Clinical Systems and Integrations” for the Medical

Center Information Technology (“MCIT”) department. Beale Dep. 9-

11, 37-38. The two remaining individual defendants served in

senior leadership roles of NYU’s IT organization during the

relevant period. Mherabi has been the Chief Information Officer


                                   2
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 3 of 30



since 2011. Mherabi Dep. 7-9. Bushman was NYU’s Chief Medical

Information Officer (“CMIO”) from 2011 until she left NYU in

2014. Bushman Dep. 24, 27.

     In 2013, Ziccarelli took two medical leaves of absence. Pl.

Dep. 80. The first leave started on April 15, 2013, after a

slip-and-fall accident, and ended on July 1, 2013, when

Ziccarelli was officially cleared to return to work by his

doctor. Pl. Dep. 81-82, 156-57, 206. Ziccarelli sent an email to

Dean and Long on May 24, 2013, in which he stated that his

doctor recommended not coming to work until he completed the

first six weeks of therapy, and that his return to work date

would be July 8, 2013. Nunez Decl. Ex. H. The following day, on

May 25, 2013, Ziccarelli received a 75-minute phone call from

Long, in which Long informed Ziccarelli that she was taking over

as the director, that she would like him to come back to work

sooner, and that his “job was safe for now.” Pl. Dep. 184.

Ziccarelli testified that because of this phone call, he felt

pressured to cut his leave short and asked the doctor to clear

him to return to work prematurely, and Ziccarelli believed that

he could start working then. Pl. Dep. 209, 221. Other than the

75-minute phone call from Long, Ziccarelli testified that he did

not know of any other facts indicating that NYU, Long, Bushman,

Beale, or anyone else interfered with his first leave. Pl. Dep.

158, 176-77. After returning from the first leave, Ziccarelli


                                   3
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 4 of 30



continued attending physical therapy sessions for his injury.

Pl. Dep. 211-12. In late August 2013, upon his doctor’s

recommendation, Ziccarelli decided to take the second medical

leave to focus on his recovery. Pl. Dep. 214. Ziccarelli

testified that no one interfered with the second leave. Pl. Dep.

211. He returned from the second leave on a part-time basis on

October 7, 2013. Pl. Dep. 220.

     After returning from his leaves of absence, Ziccarelli

received assignments that he believed were in retaliation for

taking the leaves because of the volume and difficulty of the

assignments. Pl. Dep. 232-33. Ziccarelli acknowledged that this

occurred during a period when everybody in the department was

very busy. Pl. Dep. 243. Ziccarelli testified that he felt

“beaten up” by a “litany” of complaints from Long. Pl.

Dep. 243-44. For example, on July 24, 2013, Long sent Ziccarelli

a blank e-mail with the subject “We need to talk about the lack

of preparation for the lab meeting this morning.” Nunez Decl.

Ex. L. In response, Ziccarelli wrote to Long that he is worried

about his physical ability to deliver what the leadership is

expecting of him. Id. In a note to herself summarizing a

subsequent conversation with Ziccarelli about the e-mails, Long

wrote that she told Ziccarelli that he would not need to work

long hours if he spent less time on socializing, and that if he

continued to struggle, he may need to speak to his doctor. Id.


                                   4
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 5 of 30



Ziccarelli also acknowledged that Long treated his colleagues,

none of whom took medical leaves of absence, the same rough way

that she treated him. Pl. Dep. 243-45.

     Dissatisfied with Long’s management style, on August 12,

2013, Ziccarelli e-mailed the person overseeing the entire Epic

team, Dana Kimmel. Pl. Dep. 308-10; Nunez Decl. Ex. O; Mherabi

Dep. 41. In a subsequent meeting with Kimmel, several members of

the Orders and Lab teams, including Ziccarelli, aired their

complaints about Long. Deale Dep. 210-14. Ziccarelli testified

that he did not raise complaints about retaliation for taking a

medical leave of absence during that meeting. Pl. Dep. 280.

After this meeting, Kimmel and Wayne Boney, the Senior Director

for the MCIT’s Business Office, conducted an investigation and

on August 28, 2013, a written warning was issued to Long. Forte

Dep., 106; Boney Dep. 166-67; Nunez Decl. Ex. Q.

     Ziccarelli concluded that Bushman also retaliated against

him for taking a medical leave by giving him the “impossible”

task of “fixing pathology orders.” Pl. Dep. 249-50. Unhappy with

Ziccarelli’s progress on the pathology orders issue, Bushman

raised concerns about his performance with Beale. Beale Dep.

187. On August 22, 2013, Bushman sent Beale and Long an e-mail

outlining these concerns. Nunez Decl., Ex. K, at 2-3. In

particular, Bushman thought it showed poor judgment that

Ziccarelli informed her that he would be unable to attend a


                                   5
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 6 of 30



particular meeting to discuss the pathology orders issue because

he was going to be on medical leave, without any advance

warning. Id. Bushman advised Long and Beale to add the

complaints “to [Ziccarelli’s] personnel file, formally counsel

him, and monitor his behavior for improvement.” Id. at 3.

     On August 25, 2013, Ziccarelli sent an email to Derek

Forte, the Employee and Relations Manager at NYU, in which he

stated, among other complaints, that he observed Bushman engage

in inappropriate conduct with an Epic employee. Nunez Decl. Ex.

AA, at 5. In this email, Ziccarelli also complained that Bushman

asked to have him written up for failing to tell her in advance

that he will not be attending the pathology orders meeting

because he is taking a medical leave and accused her of

retaliating against him on behalf of her friend, Long, “who was

recently reported for creating a hostile work environment.” Id.

Forte subsequently investigated the allegation about Bushman’s

sexual misconduct and was unable to substantiate it. Forte

Dep. 160-62; Nunez Decl. Ex. BB, at 4. Nonetheless, Forte

recommended that Bushman be informed about NYU’s policies and

potential consequences of workplace misconduct. Nunez Decl. Ex.

BB, at 4. Mherabi met with Bushman, informed her about the

investigation into her conduct, and gave her a verbal warning

about the workplace conduct policies. Nunez Decl. Ex. DD;

Mehrabi Dep. 105. Bushman, Long, and Beale all testified that


                                   6
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 7 of 30



they were unaware of Ziccarelli’s allegations regarding

Bushman’s alleged inappropriate conduct until this suit was

filed. Bushman Dep. 245; Long Dep. 165; Beale Dep. 195.

Ziccarelli admitted he has no facts to prove that Bushman was

aware of his complaints to Forte. Pl. Dep. 330.

     After Ziccarelli’s second leave, Beale signed off on what

Ziccarelli says was the worst evaluation he had ever received in

his time at NYU, which he understood as another act of

retaliation. Pl. Dep. 248. In the review dated November 19,

2013, Ziccarelli received an “Overall Performance Rating” of 2

out of 5 based on the ratings provided by Long. Nunez Decl. Ex.

FF, at 11. Soon thereafter, on December 5, 2013, Ziccarelli also

received a written warning from Long for failing to respond

while on-call to an urgent call from a doctor user of the

system. Pl. Dep. 334.

     According to Beale and Mherabi, in the late summer and

early fall of 2013, the Epic team at NYU started a

reorganization process that commonly occurs after an

organization completes a transition to a new IT system (a “go-

live”) and achieves a “steady state.” Beale Dep. 66-67; Mherabi

Dep. 136. The reorganization resulted in the elimination of

several positions and the people who held those positions were

either moved to new roles or terminated. Beale Dep. 133-34.

Among the positions that were eliminated in the reorganization


                                   7
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 8 of 30



was Ziccarelli’s position of “Application Lead – Laboratory.”

Mherabi Dep. 134-36, 158-60. Beale testified that the position

was eliminated because NYU did not implement the Epic’s

laboratory application. Beale Dep. 113. Beale also testified

that the elimination of positions was not about individual

employees, but rather about the number of staff required to

support the Epic system after implementation. Beale Dep. 145-46.

     On January 27, 2014, Ziccarelli was notified that his

position was eliminated and he was offered the position of

“Senior Analyst I, EpicCare Ambulatory” at the same salary

level. Nunez Decl. Ex. NN, at 3. According to Beale, Ziccarelli

was not considered for an Application Lead role because there

was no Application Lead position available. Beale Dep. 164-166.

He was the only employee, whose position was eliminated, who

received an offer to stay in a different position. Beale

Dep. 153-54.

     Ziccarelli disputes the entire narrative about the timing

of the Epic implementation, the steady state, and the subsequent

reorganization. Pl.’s Rule 56.1 Stmt. ¶¶ 167-73. He claims that

the steady state was achieved a full year before his job was

eliminated. Id. ¶ 172. The record shows that Mherabi announced

an MCIT reorganization on May 7, 2013. See Nunez Decl. Ex. JJ,

at 3. Further, Ziccarelli claims that out of the five positions

eliminated, his job was the only lead position or lab analyst


                                   8
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 9 of 30



position eliminated, whereas the others were either directly

related to the completion of the Epic implementation or were a

result of two teams merging and unrelated to the Epic

implementation. Pl.’s Rule 56.1 Stmt. ¶¶ 693, 696-97. Next,

Ziccarelli points out that during the relevant period everyone

in the organization was very busy, which directly contradicts

the proffered justification that the reorganization was driven

by the need to right-size the staff. Id. ¶ 368. Ziccarelli

claims that there were many vacant positions including Lead

positions that he could have been assigned to. Id. ¶¶ 712-13;

see also Beale Dep. 131. Ziccarelli asserts that instead of

being moved to a position of Senior Analyst I, he should have

replaced A.H., who was the application lead on the Orders team.

Pl. Dep. 347-49.

     Nonetheless, Ziccarelli accepted the position he was

offered, he was subject to a 6-month probationary period, and

reported to Elizabeth Broglio. Pl. Dep. 351; Nunez Decl. Ex. NN,

at 4. In light of Ziccarelli’s low rating in the November 2013

review, a performance improvement plan (“PIP”) was required, but

it was not developed until Ziccarelli assumed the new position.

Broglio and her supervisor Suzanne Howard developed the PIP and

it was delivered to Ziccarelli on March 26, 2014, with a target

date for the improvements on May 15, 2014. Howard Dep. 206;

Nunez Decl. Ex. OO, at 2-3. After failing to meet the PIP goals,


                                   9
      Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 10 of 30



a final written warning was issued by Howard on June 18, 2014.

Nunez Decl. Ex. OO, at 4. Shortly after the final written

warning, Ziccarelli left his employment at NYU and started

working at the Hospital for Special Surgery, a job he began

seeking in or about January 2014. Pl. Dep. 73, 140-41.

Ziccarelli claims that he did not resign voluntarily but was

instead constructively terminated. Pl. Dep. 369-71.

                                     II

      The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986). 1 “[T]he trial court’s task at the

summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of

material fact to be tried, not to deciding them. Its duty, in

short, is confined at this point to issue-finding; it does not

extend to issue-resolution.” Gallo v. Prudential Residential

Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994). The

moving party bears the initial burden of “informing the district

court of the basis for its motion” and identifying the matter


1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                     10
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 11 of 30



that “it believes demonstrate[s] the absence of a genuine issue

of material fact.” Celotex, 477 U.S. at 323. The substantive law

governing the case will identify those facts that are material

and “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993). “Something more than a fanciful allegation is

required to justify denying a motion for summary judgment when

the moving party has met its burden of demonstrating the absence

of any genuine issue of material fact. A ‘bare assertion’ that

the evidence supporting a plaintiff's allegation is in the hands


                                   11
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 12 of 30



of the defendant is insufficient to justify a denial of a motion

for summary judgment.” Contemporary Mission v. United States

Postal Serv., 648 F.2d 97, 107 (2d Cir. 1981).

                                   III

                                    A

     The defendants argue that summary judgment is appropriate

on the FMLA interference claim because Ziccarelli received his

requested FMLA benefits and was reinstated to his position after

each leave. Furthermore, the defendants argue that Long’s

statements in the May 25, 2013 phone call do not amount to

interference.

     The FMLA provides that an eligible employee suffering from

a serious health condition is entitled to twelve workweeks of

leave during any twelve-month period. See 29 U.S.C.

§§ 2612(a)(1)(D), (c). While an employee is on FMLA leave it is

“unlawful for any employer to interfere with, restrain, or deny

the exercise of or the attempt to exercise, any right provided”

by the FMLA. Id. § 2615(a)(1). “To establish a prima facie claim

of interference with rights under the FMLA, a plaintiff must

establish by a preponderance of the evidence that: (1) she is an

eligible employee under the FMLA; (2) defendants constitute an

employer under the FMLA; (3) she was entitled to leave under the

FMLA; (4) that she gave notice to defendants of her intention to

take leave; and (5) defendants denied her benefits to which she


                                   12
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 13 of 30



was entitled by the FMLA.” Reilly v. Revlon, Inc., 620 F. Supp.

2d 524, 535 (S.D.N.Y. 2009). Interference with the exercise of

an employee’s rights includes discouraging an employee from

using a leave. Id. (citing 29 C.F.R. § 825.220(b)). A plaintiff

asserting interference on a discouragement theory must offer

evidence of acts of discouragement that “would have dissuaded a

similarly situated employee of ordinary resolve from attempting

to exercise his or her FMLA rights.” Id. Finally, even when an

employee can demonstrate interference with her FMLA rights, the

Act “provides no relief unless the employee has been prejudiced

by the violation.” Ragsdale v. Wolverine World Wide, Inc., 535

U.S. 81, 89 (2002). “The employer is liable only for

compensation and benefits lost by reason of the violation, for

other monetary losses sustained as a direct result of the

violation, and for appropriate equitable relief, including

employment, reinstatement, and promotion.” Id.

     The dispute in this case centers around the fifth element

of the interference claim, whether the defendants denied

Ziccarelli any FMLA benefits. In his deposition, Ziccarelli

narrowed his claim to one single act of alleged interference:

the May 25, 2013 phone call from Long while he was on his first

FMLA leave, in which she urged him to come back sooner and told

him that his job is “safe for now.” As a result of this phone




                                   13
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 14 of 30



call, Ziccarelli claims that he feared he might lose his job and

ended his first leave prematurely.

     The defendants do not dispute that the May 25, 2013 phone

call occurred or its contents. Instead, they argue that

Ziccarelli cannot show FMLA interference because, in combination

with his second FMLA leave, he ultimately received in excess of

the twelve weeks of leave that he is entitled to under the

statute. This argument misses the mark. While it is true that an

interference claim cannot succeed without prejudice to the

employee resulting from a violation, see Ragsdale, 535 U.S. at

89, it is not true that there is no prejudice to the employee so

long as an employer makes up for its interference by providing

additional leave at a later time. For example, if the employer

violated the employee’s rights by interfering with a leave,

under the FMLA, the employee could recover a range of remedies,

including “monetary losses sustained . . . as a direct result of

the violation,” 29 U.S.C. § 2617(a)(1)(A)(i)(II). And such

monetary losses that resulted from a violation would not be

obviated by the employee being permitted to take a subsequent

leave. As a result, the fact that Ziccarelli eventually took

medical leave in excess of the statutory entitlement does not

render his interference claim regarding the first leave moot.

     The cases cited by the defendants do not support the

proposition that an employer does not deny FMLA benefits when


                                   14
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 15 of 30



the employer interferes with an FMLA leave on one occasion but

later provides the statutory minimum amount of FMLA leave.

Instead, in all of these cases, the employee plaintiffs were

found unable to show that the employer’s alleged interference

ever prevented them from using their FMLA benefits because they

took and completed the leave either before or in spite of the

employer’s actions. See Stuart v. T-Mobile USA, Inc., No. 14-CV-

4252, 2015 WL 4760184, at *4 (S.D.N.Y. Aug. 12, 2015)

(“[Plaintiff] conspicuously fails to identify a single instance

in which she delayed or cut short her leave as a result of

Defendants’ actions.”); Geromanos v. Columbia Univ., 322 F.

Supp. 2d 420, 428 (S.D.N.Y. 2004) (concluding that the plaintiff

completed the leave that she was entitled to before the alleged

interference); Sefovic v. Mem’l Sloan Kettering Cancer Ctr., No.

15-CV-5792, 2017 WL 3668845, at *7 (S.D.N.Y. Aug. 23, 2017)

(same). In other words, these cases speak to situations where

the employer’s actions could not have affected the employee’s

rights because the employee took and completed the leave to

which the employee was entitled. This is not the case with

Ziccarelli who claims that the May 25, 2013 call resulted in his

cutting his leave short by a week and, at the end of that leave,

he had only taken 11 weeks of FMLA leave. Accordingly, the

alleged interference would have resulted in prejudice to

Ziccarelli’s FMLA rights.


                                   15
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 16 of 30



     In the alternative, the defendants argue that Long’s

comments during the May 25, 2013 phone call would not have

“dissuaded a similarly situated employee of ordinary resolve

from attempting to exercise his or her FMLA rights.” Reilly, 620

F. Supp. 2d at 535. In support of this proposition, the

defendants point to the fact that Ziccarelli continued on his

leave for several weeks after the May 25, 2013 conversation, and

therefore, they argue, he was clearly not dissuaded from

continuing his leave. However, establishing that Ziccarelli did

not return to work immediately does not disprove that he ended

his leave prematurely as a result of the phone call.

Furthermore, a reasonable jury could conclude that a person of

ordinary resolve confronted with the statements (1) “I am the

new director,” (2) “I would like you to come back to work

sooner,” and (3) “your job is safe for now,” would be justified

in feeling threatened and compelled to end the leave sooner.

Accordingly, summary judgment on this claim is denied.

                                    B

     The defendants next argue that the FMLA retaliation claim

fails because Ziccarelli cannot establish he suffered any

adverse employment actions, that any action against Ziccarelli

permits an inference of retaliatory intent, and that, in any

event, NYU has legitimate, non-retaliatory reasons for all

decisions affecting plaintiff’s employment.


                                   16
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 17 of 30



     In FMLA retaliation claims, “[i]n order to make out a prima

facie case, [the plaintiff] must establish that: 1) he exercised

rights protected under the FMLA; 2) he was qualified for his

position; 3) he suffered an adverse employment action; and 4)

the adverse employment action occurred under circumstances

giving rise to an inference of retaliatory intent.” Potenza v.

City of N.Y., 365 F.3d 165, 168 (2d Cir. 2004). “If the

plaintiff makes out a prima facie case, the defendant must

demonstrate a legitimate, non-discriminatory reason for its

actions; if the defendant does so, the plaintiff must then show

that defendant’s proffered explanation is pretextual.” Graziadio

v. Culinary Inst. of Am., 817 F.3d 415, 429 (2d Cir. 2016). “To

determine this, the court must use a case by case approach that

evaluates the strength of the plaintiff’s prima facie case, the

probative value of the proof that the employer’s explanation is

false, and any other evidence that supports or undermines the

employer’s case.” Di Giovanna v. Beth Israel Med. Ctr., 651 F.

Supp. 2d 193, 205 (S.D.N.Y. 2009). Ultimately, a plaintiff need

only show that FMLA leave was a “negative factor” in the

employer’s decision to take an adverse action, rather than a

“but for” cause. Woods v. START Treatment & Recovery Ctrs.,

Inc., 864 F.3d 158, 169 (2d Cir. 2017).

     Ziccarelli claims that he was retaliated against by the

following actions: (1) the volume and difficulty of the workload


                                   17
        Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 18 of 30



beginning after the first leave, including the pathology orders

assignment from Bushman, (2) the negative treatment by Long

beginning after the first leave, (3) the unusually negative

performance review in November 2013, (4) the written warning in

December 2013, (5) the elimination of his position in January

2014, (6) the PIP implemented in March 2014, (7) the final

warning in June 2014, and (8) the constructive discharge in June

2014.

     The defendants first argue that Ziccarelli fails to make a

prima facie case of FMLA retaliation because none of the

employer’s actions regarding him meet the definition of adverse

employment action because they are not materially adverse

changes in the terms and conditions of employment.

     The defendants’ argument fails because it relies on an

incorrect legal standard. In 2011, the Second Circuit Court of

Appeals established that “[f]or purposes of the FMLA’s anti-

retaliation provision, a materially adverse action is any action

by the employer that is likely to dissuade a reasonable worker

in the plaintiff’s position from exercising his legal rights.”

Millea v. Metro-North R.R., 658 F.3d 154, 164 (2d Cir. 2011). In

adopting this standard in the FMLA retaliation context, the

Court of Appeals in Millea rejected the more demanding standard

for materially adverse actions that requires a “materially

adverse change in the terms and conditions of employment.” Id.


                                      18
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 19 of 30



at 163-64. The Court of Appeals has clarified that while “petty

slights, minor annoyances, and simple lack of good manners will

not give rise to actionable retaliation claims,” id. at 165,

“[c]ontext matters, as some actions may take on more or less

significance depending on the context,” Tepperwien v. Entergy

Nuclear Operations, Inc., 663 F.3d 556, 568 (2d Cir. 2011)

(analyzing the same standard in the context of Title VII

retaliation).

     Here, the employer actions that Ziccarelli points to as

instances of retaliation constitute materially adverse action

for the purposes of FMLA retaliation because they are more than

“petty slights, minor annoyances, [or] simple lack of good

manners,” Millea, 658 F.3d at 165, and each of them

individually—and certainly in the aggregate—could “dissuade a

reasonable worker in the plaintiff’s position from exercising

his legal rights,” id. at 164. The defendants’ arguments and

case law disputing this conclusion all rely on the stricter

standard for “materially adverse action” that is not applicable

in the FMLA retaliation context. Indeed, the courts in this

circuit have found employer actions analogous to some of those

alleged by Ziccarelli to constitute materially adverse action

under the less demanding standard applicable to his claim. See,

e.g., Choi v. Ferrellgas, Inc., No. 17-CV-3518, 2020 WL 122976,

at *8 (E.D.N.Y. Jan. 10, 2020) (change in position to one with


                                   19
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 20 of 30



diminished responsibilities); Cole-Hatchard v. Cnty. of

Rockland, No. 17-CV-2573, 2019 WL 1300814, at *10 (S.D.N.Y. Mar.

21, 2019) (warning letter); Chioke v. Dep’t of Educ. of City of

N.Y., No. 15-CV-01845, 2018 WL 3118268, at *13 (E.D.N.Y. June

25, 2018) (same); Smith v. N. Shore-Long Island Jewish Health

Sys., 286 F. Supp. 3d 501, 513 (E.D.N.Y. 2018) (denials of

transfer to other positions);      Spaulding v. N.Y.C. Dep’t of

Educ., No. 12-CV-3041, 2015 WL 12645530, at *43 (E.D.N.Y. Feb.

19, 2015), report and recommendation adopted, No. 12-CV-3041,

2015 WL 5560286 (E.D.N.Y. Sept. 21, 2015) (negative performance

evaluations); Davies v. N.Y.C. Dep’t of Educ., No. 10-CV-5981,

2013 WL 1245444, at *6 & n.7 (S.D.N.Y. Mar. 27, 2013), aff’d,

563 F. App’x 818 (2d Cir. 2014) (unsatisfactory performance

ratings). Accordingly, Ziccarelli has shown that he has suffered

materially adverse actions.

     The defendants next argue that Ziccarelli has failed to

show a causal link between the employer actions and Ziccarelli’s

FMLA leave, thus failing to support the fourth element of a

prima facie claim of retaliation. However, at the prima facie

stage, “[i]n th[e Second] Circuit, a plaintiff can indirectly

establish a causal connection to support a . . . retaliation

claim by showing that the protected activity was closely

followed in time by the adverse employment action.” Gorman-Bakos

v. Cornell Coop. Extension of Schenectady Cnty., 252 F.3d 545,


                                   20
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 21 of 30



554 (2d Cir. 2001). While the Court of Appeals “has not drawn a

bright line defining, for the purposes of a prima facie case,

the outer limits beyond which a temporal relationship is too

attenuated to establish causation, [the Court of Appeals has]

previously held that five months is not too long to find the

causal relationship.” Gorzynski v. JetBlue Airways Corp., 596

F.3d 93, 110 (2d Cir. 2010). Nonetheless, district courts have

found that a period of more than two to three months between the

protected activity and the adverse employment action militates

against an inference of causation. See Kamrowski v. Morrison

Mgmt. Specialist, No. 05-CV-9234, 2010 WL 3932354, at *22

(S.D.N.Y. Sept. 29, 2010) (collecting cases).

     Here, Ziccarelli’s second FMLA leave ended on October 7,

2013. Even assuming a generous five-month period during which

causation can be inferred from temporal proximity alone, the PIP

in March, the final warning in June, and the alleged

constructive discharge in June were too distant in time from the

protected FMLA activity to permit an inference of causation.

Moreover, those actions occurred under supervisors who were not

involved in Ziccarelli’s prior FMLA leaves. Because Ziccarelli

offers no other evidence to support an inference of retaliation

besides alleged temporal proximity, he has not met the prima

facie burden with respect to those actions. Accordingly,

Ziccarelli has only made a prima facie case of FMLA retaliation


                                   21
        Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 22 of 30



with respect to the (1) the volume and difficulty of the

workload, including the pathology orders assignment from

Bushman, (2) the negative treatment by Long, (3) the unusually

negative performance review, (4) the December 2013 written

warning, and (5) the elimination of his position in January

2014.

     Because Ziccarelli has established a prima facie case of

retaliation, the burden then shifted to the defendants to offer

legitimate, non-retaliatory reasons for these five actions, and

then back to Ziccarelli to show why those reasons are

pretextual. With respect to the elimination of Ziccarelli’s

position, the defendants offer a compelling legitimate, non-

retaliation reason: the reorganization of the MCIT department

which resulted in the elimination of several positions. Further

negating an inference of retaliation is the fact that Ziccarelli

was the only one to receive an offer to stay in a different

position and retained his salary level.

     In response, Ziccarelli offers enough evidence to create a

genuine issue of fact whether the defendant’s explanation is

pretextual. Ziccarelli claims that the “steady state,” which was

the offered justification for the reorganization, was achieved a

full year before his job was eliminated and the subsequent

reorganization occurred long before his position was eliminated.

The email from Mherabi announcing an MCIT reorganization on May


                                      22
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 23 of 30



7, 2013 corroborates this claim. Further, Ziccarelli argues that

out of the five positions eliminated, his job was the only lead

position or lab analyst position eliminated, whereas the others

were either directly related to the sunset of the Epic “go-

live,” or were a result of two teams merging unrelated to the

Epic implementation. Ziccarelli also points out that during the

relevant period everyone in the organization was very busy,

which undercuts the proffered justification that the

reorganization was merely driven by the need to right-size the

staff. Finally, Ziccarelli alleges that there were vacant

positions including Lead positions that he could have been

assigned to. While many of these assertions are contradicted by

other testimony in the record, at a minimum, these are disputed

issues of fact that are appropriate for a jury to resolve. And a

juror that credits Ziccarelli on these points could conclude

reasonably that the discrepancies and inconsistencies he

highlights in the defendants’ proffered non-retaliatory

explanation are evidence of retaliation. See Graziadio v.

Culinary Inst. of Am., 817 F.3d 415, 430 (2d Cir. 2016) (“A

plaintiff may prove . . . retaliation . . . by demonstrating

weaknesses, implausibilities, inconsistencies, or contradictions

in the employer’s proffered legitimate, nonretaliatory reasons

for its action. From such discrepancies, a reasonable juror




                                   23
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 24 of 30



could conclude that the explanations were a pretext for a

prohibited reason.”).

     Besides the elimination of Ziccarelli’s position, the

defendants do not offer any legitimate, non-retaliatory reasons

for the remaining actions. As a result, Ziccarelli did not have

an opportunity to show that those reasons were pretextual.

Accordingly, summary judgment for the defendants with respect to

actions (1) through (5) would be inappropriate and is denied.

                                    C

     The defendants also argue that the FMLA claims against the

individual defendants fail as a matter of law because they were

not “employers” for purposes of the FMLA.

     An individual may be liable under the FMLA only if that

person is an “employer,” which is defined as “any person who

acts, directly or indirectly, in the interest of an employer to

any of the employees of such employer.” 29 U.S.C. §

2611(4)(A)(ii)(I); see also 29 C.F.R. § 825.104(d)

(“[I]ndividuals such as corporate officers ‘acting in the

interest of an employer’ are individually liable for any

violations of the requirements of FMLA.”); Graziadio, 817 F.3d

at 422. The inquiry is “whether the alleged employer possessed

the power to control the worker in question, with an eye to the

economic reality presented by the facts of each case.”

Graziadio, 817 F.3d at 422. “To do so, [the courts] consider a


                                   24
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 25 of 30



nonexclusive and overlapping set of factors intended to

encompass the totality of circumstances, . . . includ[ing]

whether the alleged employer (1) had the power to hire and fire

the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employment records.”

Id. “No one of the four factors standing alone is

dispositive . . . and any relevant evidence may be examined so

as to avoid having the test confined to a narrow legalistic

definition.” Id. at 422-23. “In the FMLA context, courts

assessing the economic reality of an employment relationship

have construed this test as asking essentially whether the

putative employer controlled in whole or in part plaintiff’s

rights under the FMLA.” Id. at 423; see also Haybarger v.

Lawrence Cnty. Adult Probation & Parole, 667 F.3d 408, 417 (3d

Cir. 2012) (“[A]n individual is subject to FMLA liability when

he or she exercises supervisory authority over the complaining

employee and was responsible in whole or part for the alleged

violation while acting in the employer’s interest.”). Under

these principles, individual liability is not limited to those

who grant or deny a leave but may extend to those who

participate in retaliation for the exercise of FMLA benefits.

See, e.g., Greenberg v. State Univ. Hosp. Downstate Med. Ctr.,

No. 15-CV-2343, 2019 WL 4752018, at *15-6 (E.D.N.Y. Sept. 29,


                                   25
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 26 of 30



2019), aff’d, 19-CV-3570, 2020 WL 7380245 (2d Cir. Dec. 16,

2020) (sustaining claims individual defendants who took

disciplinary action against the plaintiff as a result of the

plaintiff’s alleged negative performance after returning from

FMLA leave); Scott v. ProClaim Am., Inc., No. 14-CV-6003, 2017

WL 1208437, at *11 (E.D.N.Y. Mar. 31, 2017) (finding a question

of fact as to whether an individual defendant was an employer

under the FMLA “given the conditions [the defendant] imposed in

the performance warning”); see also Corrado v. N.Y. State

Unified Court Sys., No. 12-CV-1748, 2014 WL 4626234, at *8

(E.D.N.Y. Sept. 15, 2014) (sustaining claims against individual

defendants who participated in various ways in a negative

evaluation of the plaintiff after returning from FMLA leave);

Smith v. Westchester Cty., 769 F. Supp. 2d 448, 476 (S.D.N.Y.

2011) (sustaining claims against individual defendants who

played various roles in disciplinary action after an FMLA

leave).

     Based on the evidence in the record, “a rational jury could

find, under the totality of the circumstances,” Graziadio, 817

F.3d at 424, that Long and Beale, but not Bushman, “exercised

sufficient control over [Ziccarelli’s] employment to be subject

to liability under the FMLA,” id. Although Long did not formally

control Ziccarelli’s FMLA leave, she was one of the two managers

that Ziccarelli updated on the status of his leave on May 24,


                                   26
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 27 of 30



2013. And the crux of his FMLA interference claim is that

because of Long’s actions alone—the May 25, 2013 phone call—

Ziccarelli was compelled to cut his first leave short.

Furthermore, the record reflects that after returning from his

first leave and before the elimination of his position, Long

supervised and controlled Ziccarelli’s conditions of employment

by assigning him tasks, sending him emails critical of his

performance, meeting with him to discuss his performance, and

completing his November 2013 review. These various ways in which

Long exercised control are also at the heart of Ziccarelli’s

FMLA retaliation claim. A jury could reasonably conclude that

Long “controlled in whole or in part plaintiff’s rights under

the FMLA” by means of her alleged interference, her alleged

retaliation, or both. Id. at 423. Accordingly, the summary

judgment motion with respect to Long as to both FMLA claims is

denied.

     With respect to Beale, Ziccarelli admitted that she did not

interfere with his FMLA leave. However, Beale was involved in

Ziccarelli’s review and testified to the meaningful role she

played in the reorganization of the MCIT department. These

actions are among the adverse actions that support Ziccarelli’s

retaliation claim and a reasonable jury could conclude that due

to Beale’s role in these adverse actions, she “controlled in

whole or in part plaintiff’s rights under the FMLA.” Id.


                                   27
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 28 of 30



Accordingly, the summary judgment motion with respect to Beale

is granted as to the FMLA interference claim and denied as to

the FMLA retaliation claim.

     With respect to Bushman, the record indicates she assigned

Ziccarelli one difficult task and, when he failed to perform,

she reported it to Long and Beale and directed them to note this

on his record. Aside from this limited act of supervision,

Bushman was not involved in Ziccarelli’s review or the

elimination of his position. As a result, the economic reality

of her relationship with Ziccarelli does not support finding her

personally liable under the FMLA. Accordingly, the summary

judgment with respect to Bushman is granted.

                                    D

     Finally, the defendants argue that the NYCHRL claim fails

because none of the defendants knew about Ziccarelli’s protected

activity and because Ziccarelli cannot rebut NYU’s legitimate,

non-retaliatory reasons.

     NYCHRL provides that “[i]t shall be an unlawful

discriminatory practice for any person engaged in any activity

to which this chapter applies to retaliate or discriminate in

any manner.” N.Y.C. Admin. Code § 8-107(7). “To establish a

prima facie case of retaliation under the NYCHRL, a plaintiff

must show that: (1) he participated in a protected activity; (2)

the defendant knew about his participation; (3) the defendant


                                   28
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 29 of 30



took an employment action that disadvantaged the plaintiff in

any manner; and (4) a causal connection existed between the

protected activity and the negative employment action.”

Fattoruso v. Hilton Grand Vacations Co., 525 F. App’x 26, 27 (2d

Cir. 2013).

     Ziccarelli’s NYCHRL claim is based on his reporting of

Bushman’s alleged sexual misconduct to Forte. Such reporting

constitutes protected activity. See, e.g., Corrado v. N.Y.

Unified Court Sys., 163 F. Supp. 3d 1, 22 (E.D.N.Y. 2016), aff’d

sub nom., Corrado v. New York State Unified Court Sys., 698 F.

App’x 36 (2d Cir. 2017); Romero v. Howard Johnson Plaza Hotel,

No. 97-CV-3706, 1999 WL 777915, at *7 (S.D.N.Y. Sept. 29, 1999).

However, there is no evidence in the record that the defendants

knew about Ziccarelli’s reporting to Forte. Indeed, all of the

defendants testified that they were not aware of his reporting

to Forte until they read the complaint in this action. And

Ziccarelli likewise testified that he is aware of no facts

showing that Bushman knew about his reporting to Forte. As a

result, there is insufficient evidence in the record to support

the prima facie case of retaliation under the NYCHRL.

     Accordingly, the defendants’ motion for summary judgment

with respect to the NYCHRL claim is granted.




                                   29
     Case 1:15-cv-09307-JGK Document 179 Filed 02/27/21 Page 30 of 30



                               CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion for summary judgment is denied with respect to the FMLA

interference claims as to NYU and Long, denied with respect to

the FMLA retaliation claims as to NYU, Long, and Beale, granted

with respect to the NYCHRL claims, and granted with respect to

Bushman as to all claims. The Clerk is directed to close Docket

No. 155.

SO ORDERED.

Dated:     New York, New York
           February 27, 2021            ______/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge




                                   30
